Citation Nr: 0405309	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-23 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  He died in May 1999, and the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for 
the cause of the veteran's death and dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.



The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO provided the appellant with a development letter 
consistent with the notice requirements of the VCAA in March 
2001, as clarified by Quartuccio, supra.  

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  The appellant has indicated that the 
veteran's service connected post-traumatic stress disorder 
(PTSD) with generalized anxiety caused a heart condition that 
led to his death.

As noted above, the veteran died in May 1999.  The immediate 
cause of death is listed on the death certificate as cerebral 
anoxia with anoxic encephalopathy, myocardial infarction and 
coronary artery disease listed as other significant 
conditions.  



During the veteran's lifetime, service connection had been 
established for PTSD with generalized anxiety, rated as 30 
percent disabling; defective hearing in the right ear, rated 
as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and otitis media, rated as noncompensable.  

Evidence received in support of the appellant's claim 
includes a September 1999 statement from the veteran's 
private physician in which it was opined that the veteran's 
extreme anxiety over a long period of time was a major risk 
factor in developing coronary artery disease and an acute 
myocardial infarction.  VA outpatient treatment reports dated 
from 1979 to 1999 show that the veteran was seen for various 
complaints including PTSD.

A VA medical opinion was obtained in September 2000 in which 
the examiner stated that he did not believe that there was 
any definitive evidence that PTSD contributed in a major way 
to precipitating the acute event responsible for the 
veteran's death.  The examiner, however, noted that a missing 
catheterization report conducted around 1977 would help 
document the presence or absence of coronary artery disease 
in the veteran.  Subsequent to the examination report, the  
catheterization report in question was obtained and the same 
examiner was requested to provide another opinion in February 
2001.  

The examiner noted that the catheterization report (dated in 
1980) documented normal coronary arteries with no obstructive 
coronary disease and normal left ventricular function.  The 
examiner also noted that after a motor vehicle accident in 
1995, the veteran's symptoms of anxiety and flashbacks became 
worse.  It was emphasized that the veteran's myocardial 
infarction occurred while he was vacationing.  The examiner 
concluded that in light of this, it was least likely that the 
veteran's PTSD contributed in a major way to precipitating 
the acute event.  




However, he further commented that he was uncertain whether 
the exaggerated anxiety led to the development and 
acceleration of coronary artery disease after 1980, 
overweighing the contribution of other risk factors for 
coronary disease.  In light of the conflicting conclusion, 
examiner was once again requested to provide clarification.  
Rather than providing clarification, the examiner merely 
deleted the last sentence referring to exaggerated anxiety in 
a March 2001 opinion.  

In a March 2003 statement, the appellant provided a detailed 
explanation of the veteran's whereabouts at the time of his 
heart attack and emphasized that he was not on vacation when 
it occurred.  In order to fairly adjudicate the appellant's 
claim, the Board notes that another VA medical opinion should 
be obtained.  

Accordingly, this matter is hereby REMANDED to the VBA AMC 
for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should forward the claims 
file to an appropriate VA 
physician/medical specialist.  After 
review of the veteran's claims file and 
with consideration of sound medical 
principles, the physician should offer an 
opinion as to whether a disability of 
service origin as least as likely as not 
caused or substantially or materially 
contributed to cause the veteran's death.  
The examiner should specifically comment 
on the September 1999 opinion from the 
veteran's private physician as well as 
the September 2000, February 2001, and 
March 2001 opinions from the VA examiner.  
The complete rationale for the opinion 
expressed should be set forth in a 
typewritten report.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the VBA AMC should review 
the requested medical opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death, and 
dependents' educational assistance 
pursuant to 38 U.S.C.A. Chapter 35.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


